NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 11-1266
                                    _____________

                                LAURA IOVANELLA,
                                       Appellant

                                           v.

                                 GENENTECH, INC.
                                  _____________

                     Appeal from the United States District Court
                              for the District of New Jersey
                            (D.C. Civil No. 2-09-cv-01024)
                    District Judge: Honorable Katharine S. Hayden
                                     _____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 17, 2010

            Before: RENDELL, AMBRO and NYGAARD, Circuit Judges.

                         (Opinion Filed: November 21, 2011)
                                  _____________

                              OPINION OF THE COURT
                                  _____________

RENDELL, Circuit Judge.

      Plaintiff Laura Iovanella (“Iovanella”) appeals from an order of the District Court

granting summary judgment in favor of defendant Genentech, Inc. (“Genentech”) in her

employment discrimination suit. Though Iovanella contends that the District Court erred

in several respects by granting summary judgment, her arguments are unconvincing. The
District Court‟s thorough consideration of the issues demonstrates clearly that summary

judgment was proper. We will therefore affirm.

                                              I.

       Since we write primarily for the parties who are familiar with this case, we need

not fully recount the extensive historical background set forth in the District Court‟s

opinion. Instead, we recite only the facts that are relevant to our analysis.

       Iovanella worked as a sales representative for Genentech from March 2001 to

March 2008. In early 2006, Genentech redistributed sales territories and accounts in

Iovanella‟s division, causing at least one of her clients to withdraw from the company

completely. In March 2006, Genentech hired a new manager for Iovanella‟s sales group,

Wolfgang Ziegenhagen, with whom she clashed. An early point of contention was

Ziegenhagen‟s decision not to replace a Blackberry Iovanella had previously been given

because she was a single mother, despite the company‟s policy not to give its employees

phones. Ziegenhagen, too, conducted field rides to evaluate Iovanella‟s work and, as a

result, noted several performance issues which Iovanella claims were inaccurate. Those

issues led the company not to grant Iovanella discretionary stock options in August 2006.

       The decision led Iovanella to accuse Ziegenhagen of treating her unfairly.

Iovanella claims that after bringing her alleged mistreatment to a human resources

manager, she was given the only “partially meets expectations” rating in her sales group

and denied an adjustment to her salary that other similarly rated employees outside of her

sales group received. Despite receiving an increase in her base salary in March 2007,

Iovanella hired a lawyer after Ziegenhagen allegedly acted negatively toward her at a

                                              2
sales meeting. Her lawyer sent Genentech a letter, asserting that Iovanella had been

subjected to gender discrimination and retaliation. After conducting an investigation,

though, a Genentech human resources manager found no evidence to support Iovanella‟s

claims. In August 2007, Iovanella filed a complaint with the EEOC, which she

subsequently withdrew.

       Later in 2007, Genentech investigated Iovanella after receiving reports that she

went to a patient‟s home to assist with one of Genentech‟s products. Iovanella was

cleared of any charges related to the incident. Though she received stock options in 2007

and a salary increase in early 2008, Iovanella claims not have been given a corporate

bonus to which she was entitled. In March 2008, she resigned from Genentech. In

January 2009, she filed suit claiming discrimination based on her gender and status as a

single mother.

                                            II.

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1332(a). We have

jurisdiction to review the District Court‟s final order pursuant to 28 U.S.C. § 1291. Our

review of the District Court‟s grant of summary judgment is plenary. See Turner v.

Hershey Chocolate U.S.A., 440 F.3d 604, 611 (3d Cir. 2006). Summary judgment is

appropriate where “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In reviewing the grant of

summary judgment, we view all of the facts in the light most favorable to Iovanella as the

non-moving party, and draw all reasonable inferences in her favor. See Bowers v. Nat’l

Collegiate Athletic Ass’n, 475 F.3d 524, 535 (3d Cir. 2007).

                                            3
                                              III.

       Iovanella first argues that the District Court erred by concluding that employment

discrimination based on familial status, namely her status as a single mother, is not

actionable under the New Jersey Law Against Discrimination (“NJLAD”), N.J. Stat. Ann.

§ 10:5-1, et seq. We nevertheless find the District Court‟s thoughtful analysis of the

pertinent statutory provisions and related case law convincing, and therefore agree with

its conclusion.

       Causes of action under the NJLAD like Iovanella‟s arise from § 10:5-12, such that

the District Court rightly focused its analysis upon the provision‟s terms. See Mt. Holly

Citizens in Action, Inc. v. Twp. of Mount Holly, No. 08-2584, 2009 WL 3584894, at *8-9

(D.N.J. Oct. 23, 2009). With respect to employment practices, § 10:5-12(a) prohibits an

employer from basing decisions on a host of suspect characteristics, including race,

national origin, age, sex, and disability. Notably absent from the list of protected

classifications, however, is familial status. The inclusion of familial status as a prohibited

basis for housing-related decisions in other portions of § 10:5-12, and the state

legislature‟s failure to add it to § 10:5-12(a) despite amending the sub-section four times,

cautions against now inferring the claim of which Iovanella urges recognition. That the

only New Jersey state court to consider this issue similarly refrained from reading

familial status into the list of expressly protected classifications in § 10:5-12(a), see

Bumbaca v. Twp. of Edison, 373 A.2d 156, 162-63 (N.J. Super. Ct. App. Div. 2004),

corroborates the propriety of the District Court‟s analysis. We therefore find no error in

its conclusion.

                                               4
       The remainder of Iovanella‟s arguments on appeal all contest the District Court‟s

failure to identify genuine issues of material fact with respect to her claims of gender

discrimination, retaliation, hostile work environment, and constructive discharge.

       With respect to her gender discrimination claim, the District Court granted

summary judgment in favor of Genentech because Iovanella failed to prove the fourth

element of a prima facie employment discrimination claim, that she was treated less

favorably than employees not within her protected class. See Deguzman v. N.J. Dep’t of

Military and Veterans Affairs, 113 Fed. App‟x 438, 440 (3d Cir. 2004). There was

simply no evidence that Iovanella was treated differently than the male sales

representatives with whom she worked. Furthermore, the District Court explained that,

even had Iovanella presented evidence of less favorable treatment, summary judgment

would still have been proper because she did not cast sufficient doubt on Genentech‟s

proffered, legitimate explanations for the actions about which Iovanella complained –

namely, her documented performance issues – to suggest that they were pretextual. See

id. Indeed, Iovanella did not dispute that Genentech based its decisions on her alleged

performance problems, and instead only argued that Ziegenhagen conjured up those

issues out of discriminatory animus without any support in the record for such a claim.

       The District Court granted summary judgment as to Iovanella‟s retaliation claim

for similar reasons. With respect to her first protected activity, complaints about

Ziegenhagen‟s conduct, the District Court concluded that Iovanella failed to prove the

second prong of a prima facie case of discriminatory retaliation, that adverse employment

action occurred after or contemporaneous with the protected activity. See Abramson v.

                                             5
William Paterson College of N.J., 260 F.3d 265, 286 (3d Cir. 2001). All of the adverse

employment decisions about which she complained, including Genentech‟s territorial

reorganization, failure to award stock options, and denial of a work Blackberry, occurred

after Iovanella complained about Ziegenhagen‟s behavior. Furthermore, with respect to

her second protected activity, hiring a lawyer and submitting an EEOC complaint, the

District Court concluded that Iovanella again did not sufficiently undermine Genentech‟s

proffered, legitimate explanations. Specifically, Iovanella failed to show that

Genentech‟s compliance investigation and sub-par evaluations were actually a response

to her legal actions rather than to reports of her visit to a patient‟s home and other

performance-related issues. See Delli Santi v. CNA Ins. Cos., 88 F.3d 192, 199 (3d Cir.

1996).

         Last, the District Court concluded that “Iovanella fails to show discrimination

„severe and pervasive‟ enough to establish a hostile work environment, and falls shorter

still of demonstrating the „intolerability‟ required for constructive discharge.”

         The District Court‟s opinion on defendant‟s motion for summary judgment

evidences a thorough review of the record and well-reasoned analysis of whether any

genuine issue of material fact existed. Even after duly considering all of Iovanella‟s

arguments, we neither believe any additions to the District Court‟s opinion are warranted

nor find any reversible error in its determination that Genentech was entitled to summary

judgment. We will therefore affirm for the reasons put forth by the District Court.




                                               6
                                            III.

       For the foregoing reasons, we will affirm the order of the District Court granting

summary judgment in favor of defendant Genentech, Inc. and dismissing plaintiff

Iovanella‟s suit with prejudice.




                                             7